Case 1:18-cv-03520-ARR-JO Document 21 Filed 11/28/18 Page 1 of 3 PageID #: 103




                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF NEW YORK


                                                           :
MARIA NERISA CARINGAL MAGBOJOS,                            :
                                                           :    Civil Action No. 18-cv-3520 ARR-JO
                                     Plaintiff,            :
                   v.                                      :
                                                           :    STIPULATION AND CONSENT
GRANDISON MANAGEMENT, INC.,                                :    ORDER TO STAY PROCEEDINGS
RUSSELL NERSESOV, D.C. d/b/a SPINE                         :    PENDING ARBITRATION
CARE CLUB, REHAB SYNERGY PT, P.C.,                         :
and BASILIO E. LOPEZ,                                      :
                                                           :
                                     Defendants.           :
                                                           :



         The plaintiff, Maria Nerisa Caringal Magbojos (“Ms. Magbojos”), the defendant

 Grandison Management, Inc. (“Grandison”) and the defendants Rehab Synergy PT, P.C., and

 Basilio Lopez (the “Rehab Synergy Defendants”) hereby stipulate and agree that for the

 following reasons, pursuant to Federal Rules of Civil Procedure 12(b)(1) and Section 3 of the

 Federal Arbitration Act, 9 U.S.C. § 3, this matter shall be stayed pending arbitration of the

 claims asserted by Ms. Magbojos against Grandison:


         1.             Ms. Magbojos and Grandison are parties to an employment agreement. Section

 21 of the Agreement provides that

                        any dispute, controversy or claim arises between the parties
                        (including a dispute, controversy or claim arising out of, in
                        connection with or relating to, this Agreement, or the
                        interpretation, performance or breach, termination or validity
                        hereof) … shall be finally settled by arbitration administered by the
                        American Arbitration Association in accordance with its
                        Commercial Arbitration Rules in effect at the time of the dispute,
                        by one arbitrator appointed in accordance with such rules.




 ME1 28580100v.1
Case 1:18-cv-03520-ARR-JO Document 21 Filed 11/28/18 Page 2 of 3 PageID #: 104




        2.        On or about August 4, 2018, Grandison commenced an arbitration

proceeding against Ms. Magbojos for breach of the employment agreement, and

included in the demand for arbitration a demand that the claims asserted against

Grandison in this matter be resolved in arbitration. That matter is pending before

the American Arbitration Association and bears the designation AAA Case No.

01-18-0003-082.


        3.        Ms. Magbojos and Grandison have agreed that the matter should

proceed before the American Arbitration Association, subject to the provisions of

the Federal Arbitration Act and relevant case law. While the Rehab Synergy

Defendants are not parties to the arbitration agreement and will not participate in

the arbitration, Ms. Magbojos’ claims against the Rehab Synergy Defendants are

interrelated to her claims against Grandison, and both Ms. Magbojos and the

Rehab Synergy Defendants agree that the entire case should be stayed pending the

arbitration between Ms. Magbojos and Grandison.


        Therefore, all parties jointly request that this court stay this action pending

arbitration.




                                                   2
ME1 28580100v.1
Case 1:18-cv-03520-ARR-JO Document 21 Filed 11/28/18 Page 3 of 3 PageID #: 105
